Exhibit 10.3

 

 

FORM OF LTIP UNIT VESTING AGREEMENT

Name of Grantee:

 

Number of LTIP Units:

 

Grant Date:

 

RECITALS

 

Pursuant to the Hersha Hospitality Trust Amended and Restated 2012 Equity
Incentive Plan, effective as of December 23, 2014 (the “Plan”), and the Amended
and Restated Agreement of Limited Partnership of Hersha Hospitality Limited
Partnership, dated as of January 26, 1999, as amended through the date hereof
(the “Partnership Agreement”), including, but not limited to, the Sixth
Amendment thereto, dated as of December 23, 2014 (the “Sixth Amendment”), Hersha
Hospitality Trust, a Maryland real estate investment trust (the “Company”), as
the sole general partner of Hersha Hospitality Limited Partnership (the
“Partnership”), for the provision of services to or for the benefit of the
Partnership in a partner capacity or in anticipation of being a partner, has
approved the grant to the Grantee named above of an LTIP Award (as defined in
the Plan) in the form of, and causes the Partnership to issue to the Grantee
named above, a Partnership Interest (as defined in the Partnership Agreement)
having the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement, such Partnership Interest to be
expressed as a number of LTIP Units (as defined in the Partnership Agreement).

Upon acceptance of this LTIP Unit Vesting Agreement (this “Agreement”), the
Grantee shall receive, effective as of the Grant Date specified above, the
number of LTIP Units specified above, subject to the restrictions and conditions
set forth herein and in the Partnership Agreement.

Reference is made to that certain Second Amended and Restated Employment
Agreement, dated April 18, 2012 (the “Employment Agreement”), entered into by
and between the Company and the Grantee.

1. Acceptance of Agreement.  

(a) The Grantee shall have no rights with respect to this Agreement unless the
Grantee shall have accepted this Agreement by signing and delivering to the
Partnership a copy of this Agreement, and unless the Grantee is already a
Limited Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit A ).

(b) Upon acceptance of this Agreement by the Grantee, the Company, as the sole
general partner of the Partnership, shall cause Exhibit A to the Partnership
Agreement to be amended to reflect the issuance to the Grantee of the LTIP Units
so accepted, effective as of the Grant Date, and, thereupon, the Grantee shall
have all the rights of a Limited Partner of the Partnership with respect to the
number of LTIP Units specified above, as set forth in the



--------------------------------------------------------------------------------

 

Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 2 below.

2. Restrictions and Conditions.  

(a) The records of the Partnership evidencing the LTIP Units granted herein
shall bear an appropriate legend, as determined by the Company, as the sole
general partner of the Partnership, in its sole discretion, to the effect that
such LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.

(b) The LTIP Units granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Grantee prior to vesting
or at any time within two years of receipt of such LTIP Units in accordance with
Section 8(d) hereof. 

(c) Subject to the provisions of Section 0 hereof and except as otherwise
provided in the Employment Agreement, any LTIP Units granted herein (and the
proportionate amount of the Grantee’s Capital Account (as defined in the
Partnership Agreement) balance attributable to such LTIP Units) that have not
become vested on or before the date the Grantee’s employment with the Company,
the Partnership or any affiliate of the Company or the Partnership terminates
shall be forfeited as of the date such employment terminates. 

3. Vesting of LTIP Units 

The restrictions and conditions in Section 2(b) and Section 2(c) hereof shall
lapse with respect to the LTIP Units granted herein in the amounts and on the
dates specified below (each such date, a “Vesting Date”):

 

 

 

Number of LTIP Units Vested

 

Vesting Date

 

 

 

 

 

December 31, 2014

 

 

June 1, 2015

 

 

December 31, 2015

 

 

June 1, 2016

 

 

December 31, 2016

 

 

June 1, 2017

 

 

 

 

4. Acceleration of Forfeiture Period in Special Circumstances 

(a) All LTIP Units granted herein that have not already become fully vested in
accordance with Section 3 hereof shall automatically become fully vested on the
date specified below if the Grantee remains in the continuous employ of the
Company, the Partnership or any affiliate of the Company or the Partnership from
the Grant Date until such date:

(i) the date that the Grantee’s employment with the Company, the Partnership or
any affiliate of the Company or the Partnership is terminated by the Company,
the Partnership or any affiliate of the Company or the Partnership for any
reason other than “cause” (as such term is defined in the Employment Agreement);
or



2

--------------------------------------------------------------------------------

 

(ii) the date on which the Grantee’s employment with the Company, the
Partnership or any affiliate of the Company or the Partnership terminates on
account of the Grantee’s death or “disability” (for purposes of this Agreement,
the term “disability” means that the Grantee is entitled to benefits under a
long-term disability insurance policy or plan maintained by the Company, the
Partnership or any affiliate of the Company or the Partnership or, if there is
no such policy or plan in effect, “disability” means that the Grantee is totally
and permanently disabled within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”)).

(b) All LTIP Units granted herein that have not already become fully vested in
accordance with Section 3 hereof shall automatically become fully vested on a
Control Change Date (as defined in the Plan).

5. Merger-Related Action

(a) If any of the corporate events described in Article XII of the Plan occur,
the Administrator may take certain actions set forth in Article XII of the Plan,
which may include the following actions with respect to the outstanding LTIP
Units subject to this LTIP Award: the Administrator may provide that such LTIP
Units shall be assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, or shall be substituted for similar awards covering the
stock of the successor or survivor corporation, or a parent or subsidiary
thereof; and/or the Administrator may provide for the termination of this Award
in exchange for an amount of cash, if any, equal to the amount that would have
been attained upon the exercise of this Award or the realization of the
Grantee’s rights or, if no amount would have been attained upon the exercise of
the Award or realization of the Grantee’s rights, then the termination of this
Award without payment. 

(b) The right to take the actions described in clause (i) or clause (ii) of
Section  5(a) hereof (each, a “Merger-Related Action”) in contemplation of and
subject to the consummation of a consolidation or merger or sale of all or
substantially all of the assets of the Company in which outstanding shares of
Common Stock are exchanged for securities, cash, or other property of an
unrelated corporation or business entity or in the event of a liquidation of the
Company (in each case, a “Transaction”) shall be subject to the following
limitations and qualifications: 

(i) if all LTIP Units awarded to the Grantee hereunder are eligible, as of the
time of the Merger-Related Action for redemption pursuant to the Redemption
Right (as defined in the Partnership Agreement) (such redemption, a
“Redemption”) and the Grantee is afforded the opportunity to effect such
Redemption for the same kind and amount of consideration as other holders of
Common Units in connection with the Transaction, then Merger-Related Action of
the kind specified in clause (i) or clause (ii) of Section  5(a) hereof shall be
permitted and available to the Company and the corporation assuming the
obligations of the Company (the “Acquiror”);

(ii) if some or all of the LTIP Units awarded to the Grantee hereunder are not,
as of the time of the Merger-Related Action, so eligible for Redemption, and the
acquiring or succeeding entity is itself, or has a subsidiary which is organized
as a



3

--------------------------------------------------------------------------------

 

partnership or limited liability company (consisting of a so-called “UPREIT,”
“UP-C” or other structure substantially similar in purpose or effect to that of
the Company and the Partnership), then Merger-Related Action of the kind
specified in clause (i) of Section  5(a) hereof above must be taken by the
Acquiror with respect to all LTIP Units subject to this Award which are not
eligible for Redemption at the time, whereby all such LTIP Units covered by this
Award shall be assumed by the acquiring or succeeding entity, or equivalent
awards shall be substituted by the acquiring or succeeding entity, and the
acquiring or succeeding entity shall preserve with respect to the assumed LTIP
Units or any securities to be substituted for such LTIP Units, as far as
reasonably possible under the circumstances, the distribution, special
allocation, Redemption and other rights set forth in the Partnership Agreement
for the benefit of the holders of LTIP Units; and

(iii) if some or all of the LTIP Units awarded to the Grantee hereunder are not,
as of the time of the Merger-Related Action, so eligible for Redemption, and
after exercise of reasonable commercial efforts the Company or the Acquiror is
unable to treat the LTIP Units in accordance with clause (ii) of this Section
5(b), then Merger-Related Action of the kind specified in clause (ii) of Section
5(a) hereof must be taken by the Company or the Acquiror, in which case such
action shall be subject to a provision that the settlement of the terminated
award of LTIP Units which are not eligible for Redemption requires a payment of
the same kind and amount of consideration payable in connection with the
Transaction to a holder of the number of OP Units into which the LTIP Units to
be terminated could be converted on the Redemption (including the right to make
elections as to the type of consideration) if the Transaction were of a nature
that permitted a revaluation of the Grantee’s Capital Account balance under the
terms of the Partnership Agreement, as determined by the Committee in good faith
in accordance with the Plan.

6. Distributions 

Distributions on the LTIP Units shall be paid currently to the Grantee in
accordance with the terms of the Partnership Agreement. For purposes of the
Plan, the right to distributions set forth in this Section 6 shall be deemed a
Dividend Equivalent Right (as defined in the Plan).

7. Incorporation of Plan 

Notwithstanding anything herein to the contrary, this Agreement shall be subject
to and governed by all the terms and conditions of the Plan. Capitalized terms
used in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.

8. Covenants

The Grantee (and the Company and the Partnership as described in subsection (c)
below) hereby covenants as follows:

(a) So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to



4

--------------------------------------------------------------------------------

 

establish compliance with provisions of the Code, applicable to the Partnership
or to comply with requirements of any other appropriate taxing authority.

(b) The Grantee hereby makes the covenants, representations and warranties set
forth on Exhibit B attached hereto. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee.

(c) The Grantee hereby agrees to make, and each of the Company and Partnership
hereby consents to the Grantee’s making, an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached hereto
as Exhibit C. The Grantee agrees to file the election (or to permit the Company,
as the sole general partner of the Partnership, to cause the Partnership to file
such election on the Grantee’s behalf) within thirty (30) days after the Grant
Date with the IRS Service Center at which such Grantee files his or her personal
income tax returns, and to file a copy of such election with the Grantee’s U.S.
federal income tax return for the taxable year in which the LTIP Units are
awarded to the Grantee.

(d) The Grantee hereby acknowledges and agrees that he or she may not dispose of
or redeem the LTIP Units subject to this Award within two years of receipt of
such LTIP Units. The Partnership and the Grantee hereby agree to treat the
Grantee as the owner of the LTIP Units from the Grant Date. The Grantee hereby
agrees to take into account the distributive share of Partnership income, gain,
loss, deduction, and credit associated with the LTIP Units in computing the
Grantee’s income tax liability for the entire period during which the Grantee
has the LTIP Units.

(e) The Grantee hereby recognizes that the IRS has proposed regulations under
Sections 83 and 704 of the Internal Revenue Code that may affect the proper
treatment of the LTIP Units for federal tax purposes. In the event that those
proposed regulations are finalized, the Grantee hereby agrees to cooperate with
the Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.

(f) The Grantee has read the Partnership Agreement, and has had his or her tax
advisors review it or has waived the right to do so.

9. Transferability

This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.

10. Amendment

The Grantee acknowledges that the Plan may be amended or terminated in
accordance with the terms thereof and that this Agreement may be amended or
canceled by the Committee, on behalf of the Partnership, for the purpose of
satisfying changes in law or for any other lawful purpose, provided that no such
action shall adversely affect the Grantee’s rights under this Agreement without
the Grantee’s written consent.  The provisions of Section 5 of this



5

--------------------------------------------------------------------------------

 

Agreement applicable to the termination of the LTIP Units covered by this Award
in connection with a Transaction  shall apply, mutatis mutandis to amendments,
discontinuance or cancellation pursuant to this Section 10 or in accordance with
the terms of the Plan.

11. No Obligation to Continue Employment; Services Provided to the Partnership

(a) Except as otherwise provided in the Employment Agreement, none of the
Company, the Partnership or any affiliate of the Company or the Partnership is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment, neither the Plan nor this Agreement shall constitute an
express or implied promise of continued employment as an employee, consultant or
trustee for such period, for any period or at all, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company, the
Partnership or any affiliate of the Company or the Partnership to terminate the
employment of the Grantee at any time.

(b) The Company and the Partnership shall permit the Grantee to render services
to the Partnership in the Grantee’s capacity as a partner of the Partnership as
consideration for the grant of a compensatory interest in the future profits of
the Partnership in the form of the LTIP Units granted to Grantee hereunder
(which provision of services to the Partnership shall be authorized by the
Employment Agreement).

12. Notices 

Notices hereunder shall be mailed or delivered to the Partnership at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Partnership or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

13. Governing Law; Consent to Jurisdiction; Venue

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Maryland, applied without regard to conflict of law principles.
The parties agree that any action or proceeding arising directly, indirectly or
otherwise in connection with, out of, related to or from this Agreement, any
breach hereof or any action covered hereby, shall be resolved within the
Commonwealth of Pennsylvania and the parties hereto consent and submit to the
jurisdiction of the federal and state courts located within the Eastern District
of Pennsylvania. The parties hereto further agree that any such action or
proceeding brought by either party to enforce any right, assert any claim,
obtain any relief whatsoever in connection with this Agreement shall be brought
by such party exclusively in federal or state courts located within the Eastern
District of Pennsylvania.

 

 

 

[Remainder of page left blank intentionally. Signature page follows.]

6

--------------------------------------------------------------------------------

 

HERSHA HOSPITALITY

LIMITED PARTNERSHIP,

a Virginia limited partnership

 

By: Hersha Hospitality Trust,

a Maryland real estate investment trust,

its sole general partner

 

 

By:___________________________________

Name:

Title:

Date:

 

 

HERSHA HOSPITALITY TRUST,

a Maryland real estate investment trust

 

By:___________________________________

Name:

Title:

Date:



The foregoing agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.

Date:                       _________________________________________

   Grantee’s Signature

 

 

 



 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to LTIP Unit Vesting Agreement] 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Hersha Hospitality Limited Partnership, a Virginia limited partnership, hereby
becomes a party to the Amended and Restated Agreement of Limited Partnership of
Hersha Hospitality Limited Partnership, dated as of January 26, 1999, as amended
through the date hereof (the “Partnership Agreement”). The Grantee agrees that
this signature page may be attached to any counterpart of the Partnership
Agreement.

Signature Line for Limited Partner:

 

 

 

___________________________

Name:

Title:

Address:

 

Effective Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

1. The Grantee has access to and had an opportunity to review the following
documents (the “Background Documents”):

(a) the Company’s latest Annual Report to Shareholders;

(b) the Company’s Proxy Statement for its most recent Annual Meeting of
Shareholders;

(c) the Company’s Annual Report on Form 10-K for the fiscal year most recently
ended;

(d) each of the Company’s Quarterly Reports on Form 10-Q filed by the Company
with the Securities and Exchange Commission since the filing of the Annual
Report on Form 10-K described in clause (c) above;

(e) each of the Company’s Current Reports on Form 8-K, if any, filed since the
end of the fiscal year most recently ended;

(f) the Partnership Agreement;

(g) the Plan; and

(h) the Company’s declaration of trust, as amended and restated, together with
all amendments and supplements thereto through the date hereof, and the
Company’s amended and restated bylaws.

2.The Grantee is an executive officer and/or trustee of the Company, is familiar
with the business and affairs of the Company and the Partnership.  The Grantee
has such knowledge and experience in financial and business matters that the
Grantee is capable of evaluating the merits and risks of an investment in the
LTIP Units and the Common Units (as defined in the Partnership Agreement)
issuable upon conversion of the LTIP Units.

3.The Grantee understands that: the Grantee is responsible for consulting his
own tax advisors with respect to the application of the U.S. federal income tax
laws, and the tax laws of any state, local or other taxing jurisdiction to which
the Grantee is or by reason of the award of LTIP Units may become subject, to
his particular situation; the Grantee has not received or relied upon business
or tax advice from the Company, the Partnership or any of their respective
employees, agents, consultants or advisors, in their capacity as such; the
Grantee provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Grantee
believes to be necessary and appropriate to make an informed decision to accept
this Award of LTIP Units; and an investment in the Partnership and/or the



B-1

 

--------------------------------------------------------------------------------

 

Company involves substantial risks. The Grantee has been given the opportunity
to make a thorough investigation of matters relevant to the LTIP Units and has
reviewed and understands, materials relating to the Partnership and the Company
and their respective activities (including, but not limited to, the Background
Documents) and pertaining to the LTIP Units. The Grantee has had an opportunity
to ask questions of and receive answers from the Partnership and the Company, or
from a person or persons acting on their behalf, concerning the terms and
conditions of the LTIP Units. The Grantee has relied upon, and is making its
decision solely upon, the Background Documents and such other information
provided in writing to the Grantee by the Partnership or the Company.

4.The LTIP Units to be issued, the Common Units issuable upon conversion of the
LTIP Units and any REIT Shares (as defined in the Partnership Agreement)
issuable in connection with the redemption of any such Common Units will be
acquired for the account of the Grantee for investment only and not with a
current view to, or with any intention of, a distribution or resale thereof, in
whole or in part, or the grant of any participation therein, without prejudice,
however, to the Grantee’s right (subject to the terms of the LTIP Units, the
Plan and this Agreement) at all times to sell or otherwise dispose of all or any
part of his LTIP Units, Common Units or REIT Shares in compliance with the
Securities Act, and applicable state securities laws, and subject, nevertheless,
to the disposition of his assets being at all times within his control.

5.The Grantee acknowledges that: neither the LTIP Units to be issued, nor the
Common Units issuable upon conversion of the LTIP Units, have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or state
securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws and,
if such LTIP Units or Common Units are represented by certificates, such
certificates will bear a legend to such effect; the reliance by the Partnership
and the Company on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Grantee contained
herein; such LTIP Units, or Common Units, therefore, cannot be resold unless
registered under the Securities Act and applicable state securities laws, or
unless an exemption from registration is available, there is no public market
for such LTIP Units and Common Units; and neither the Partnership nor the
Company has any obligation or intention to register such LTIP Units or the
Common Units issuable upon conversion of the LTIP Units under the Securities Act
or any state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for REIT Shares, the Company may issue such
REIT Shares under the Plan and pursuant to a Registration Statement on Form S-8
under the Securities Act, to the extent that the Grantee is eligible to receive
such REIT Shares under the Plan at the time of such issuance, the Company has
filed a Form S-8 Registration Statement with the Securities and Exchange
Commission registering the issuance of such REIT Shares and such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time. The Grantee further acknowledges that
LTIP Units may not be sold or



B-2

 

--------------------------------------------------------------------------------

 

redeemed within two years after grant unless approved by the General Partner in
its sole discretion. The Grantee further acknowledges and agrees to comply with
the safe harbor requirement under IRS Notice 2005-43 as set forth in Section
10.05(d) of the Partnership Agreement (or any similar section of the Partnership
Agreement that results from an amendment or restatement of the Partnership
Agreement subsequent to the date hereof).

6.The Grantee has determined that the LTIP Units are a suitable investment for
the Grantee.

7.No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, trustee, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in Paragraphs 1 and 3 above.

8.So long as the Grantee holds any LTIP Units, the Grantee shall disclose to the
Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

9.The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.

 

 

B-3

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ELECTION to include in gross income in year of transfer of property PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.The name, address and taxpayer identification number of the undersigned are:

 

 

 

 

Name:

___________________
(the “Taxpayer”)

 

 

Address:

_____________________________________________________

_____________________________________________________

_____________________________________________________

 

 

Social Security # /
Taxpayer Identification #:

_____________________________________________________

 

2.Description of the property with respect to which the election is being made:



The election is being made with respect to LTIP Units in Hersha Hospitality
Limited Partnership, a Virginia limited partnership (the “Partnership”).  The
LTIP Units represent an interest in future profits of such entity received for
services rendered to such entity in a partner capacity or in anticipation of
becoming a partner.

 

3.The date on which the LTIP Units were transferred is December __, 2014.  The
taxable year to which this election relates is calendar year 2014.

 

4.Nature of restrictions to which the LTIP Units are subject:

 

(a)The Taxpayer’s LTIP Units are subject to a substantial risk of forfeiture and
are nontransferable as of the date on which the LTIP Units were transferred.

 

(b)The Taxpayer’s LTIP Units vest and become transferable based on the
Taxpayer’s continued employment with Hersha Hospitality Trust, a Maryland real
estate investment trust (the “Company”), the Partnership or an affiliate of the
Company or the Partnership.

 





C-1

 

--------------------------------------------------------------------------------

 

5.The fair market value at the time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the LTIP Units was $0.00 per LTIP Unit pursuant to the liquidation value
method of IRS Notice 2005-43.  This profits interest is a “Safe Harbor”
partnership interest as defined in IRS Notice 2005-43.

 

6.The amount paid by the Taxpayer for the LTIP Units was $0.00 per LTIP Unit.

 

7.A copy of this statement has been furnished to the Partnership and to the
Company, in its capacity as the sole general partner of the Partnership.

 

Signature of Taxpayer:______________________________

Name of Taxpayer:      ______________________________

Date:                                  ______________________________

 

The undersigned spouse of Taxpayer joins in this election (complete if
applicable).

 

Signature of Taxpayer’s Spouse: ______________________________

Name of Taxpayer:          ______________________________

Date:                                          ______________________________

 



C-2

 

--------------------------------------------------------------------------------